department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp br fsa-n-153362-01 uilc internal_revenue_service national_office field_service_advice memorandum for chief counsel’s office special trial attorney from subject jasper l cummings assistant chief_counsel cc corp the use of sec_269 and sec_482 to prevent duplication of loss this advice is a supplement to a field_service_advice issued by deborah butler on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c d e date1 date2 date3 date4 date5 year1 year2 year3 a fsa-n-153362-01 b c d e f g h i a b c issue sec_1 whether sec_269 can be applied to disallow any loss by d on the sale or disposition of worthless properties whether upon d’s abandonments of worthless c-contributed properties sec_482 permits the service to make appropriate primary and correlative allocations to d and c respectively and conforming adjustments to the basis of c’s d aps to prevent the replication of losses that had effectively been sustained as of the time of the sec_351 transfer conclusion sec_1 since e was not a shareholder of d immediately before c’s transfer of the properties to d sec_269 can be applied to disallow any loss by d on the sale or disposition of worthless properties the service believes such allocations and adjustments fall within the broad mandate of sec_482 to prevent evasion of taxes and to clearly reflect income and would in fact be necessary to prevent the replication of losses that had effectively been sustained as of the time of the sec_351 transfer facts d was formed on or about date1 by e e did not receive any stock of d upon d’s formation the only shareholder of d at the time of d’s formation was an individual incorporator holding one share of d stock on or about date2 c an indirect subsidiary of e acquired a shares of d aps in a purported sec_351 transaction in exchange for a b and c properties with a combined tax basis of b and a fair_market_value of about c at the same time a fsa-n-153362-01 and b sister companies of c contributed income-producing properties in exchange for d common_stock and non-voting preferred_stock concurrently with the purported sec_351 transaction an additional d shares of aps were privately sold to institutional investors for e per share the service in a previous fsa dated date concluded that the above mentioned transaction met the requirements of sec_351 in date c sold f shares of its aps to outside investors for g and reported a loss of h in year1 d began to sell or abandon certain high basis low value c- contributed properties and take corresponding loss deductions as of date3 d’s remaining c-contributed properties were all non-producing and had a total basis of less than i d files a separate tax_return from that of the e consolidated_group which includes e c a and b the e consolidated group’s taxable years ending date4 year1 and year2 are at issue in this case the sec_482 regulations t d 1968_1_cb_218 effective for taxable years beginning on or before date are applicable with respect to the taxable_year year1 abandonments we understand there were no abandonments in the preceding_taxable_year the temporary sec_482 regulations t d 1993_1_cb_90 effective for taxable years beginning after date but before date are applicable with respect to the taxable year2 abandonments see temp sec_1_482-1t the final sec_482 regulations t d 1994_2_cb_93 are generally effective for taxable years beginning after date see sec_1_482-1 pursuant to sec_1_482-1 a taxpayer may elect to apply retroactively the sec_482 regulations but we understand that no such election has been made in this case thus the final sec_482 regulations are applicable with respect to abandonments in taxable years subsequent to the taxable years at issue in this case law and analysi sec_1 sec_269 sec_269 provides a in general -if- any corporation acquires or acquired on or after date directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its shareholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such fsa-n-153362-01 acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance for purposes of this section control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock entitled to vote under sec_1_269-3 if a corporation acquires property having in its hands an aggregate carryover_basis which is materially greater than its aggregate fair_market_value at the time of such acquisition and utilizes the property to create tax reducing losses then it is assumed that in absence of evidence to the contrary the principal purpose for acquiring such property was evasion or avoidance of federal_income_tax however in order for this assumption to apply the additional requirements of sec_269 must be met in the instant case the requirements of lack of common_control of the transferor and transferee must be met in order for the statute to apply in the instant case these requirements were met because e was not a shareholder of d immediately before the transfer of property from c to d common_control sec_269 does not apply to asset acquisitions where the transferee and the transferor were under common_control immediately before the transaction boris l bitker james s eustice federal taxation of corporations and shareholders dollar_figure d 7th ed it is clear that e owned percent of the voting power and value of c the transferor immediately before the date2 transfer the existence of common_control then turns on whether e owned any stock of d prior to the transfer although the facts recite that e formed d on date1 e did not receive any stock of d upon d’s formation the only shareholder of d at the time of d’s formation was an individual incorporator holding one share of d stock since e did not receive any stock in exchange for any contribution it made in forming d e was not a shareholder of d immediately before the transfer of property from c to d therefore common_control would not exist for purposes of a because neither d nor its shareholders controlled c immediately before the transfer principal purpose in order for sec_269 to apply the principal purpose of the acquisition must be to evade or avoid federal_income_tax under sec_1_269-3 if a corporation acquires property having in its hands an aggregate carryover_basis which is materially greater than its aggregate fair_market_value at the time of such acquisition and utilizes the property to create tax reducing losses then it is fsa-n-153362-01 assumed that in absence of evidence to the contrary the principal purpose for acquiring such property was evasion or avoidance of federal_income_tax in the instant case d acquired property with a basis materially in excess of its fair_market_value and this property was used to create a double deduction ie a loss on preferred_stock and worthless assets therefore the principal purpose of d’s acquisition of the worthless properties from c was to avoid or evade income_tax in the instant case there was no substantial purpose for the transfer of worthless properties from c to d other than tax_avoidance the taxpayer’s stated business_purpose for this transfer was to raise cash through the sale of these properties the business_purpose of raising cash did not require the incorporation of d in addition the properties that were worthless at the time of the date transfer did not produce any cash however the sale of the aps stock by c as well the sale of the value properties by d did produce cash securing the benefit in order for a to apply the acquisition must secure the benefit of a deduction credit or other allowance that such person or corporation would not otherwise enjoy in the instant case when d acquired the worthless built in loss property from c it secured the benefit of the use of a loss it otherwise would not enjoy absent the transfer the built in loss would have been recognized by c on the abandonment of the property the taxpayer may argue that this transaction was a tax planning method used to effect a business motivated acquisition and that courts have refused to apply sec_269 to transactions of this type arwood corp v commissioner t c memo however there was no business_purpose for the transfer of the worthless properties therefore it appears d did secure the benefit of a deduction it otherwise would not enjoy carryover_basis in order for sec_269 to apply the acquiring corporation’s basis in the property must be determined by reference to transferor’s basis in that property in the instant case d acquired property from c as a part of a sec_351 transaction therefore d’s basis in the property it acquired from c was determined by reference to c’s basis in the property therefore the carryover_basis requirement of sec_269 is met summary fsa-n-153362-01 because the available information indicates that e was not a shareholder of d immediately before the transfer of property from c to d the service should go forward with the argument that sec_269 can be applied to disallow any loss by d on the sale or disposition of worthless properties a - sec_482 allocations in the context of nonrecognition transactions law and analysis the commissioner’s broad authority to make allocations under sec_482 in the context of nonrecognition transactions such as sec_351 exchanges has long been recognized by the courts such allocations have been upheld when the nonrecognition_transaction was entered into for tax purposes or the nonrecognition_transaction does not clearly reflect the income of the parties to the transaction the seminal case in which a court applied sec_482 in holding that a nonrecognition_transaction did not clearly reflect the income of the parties to the transaction is 137_f2d_600 3d cir cert_denied 320_us_794 in national securities a parent_corporation held big_number shares of standard gas and electric company sg e stock that had declined in value from approximately dollar_figure when purchased in to dollar_figure in in the sg e stock was transferred in a sec_112 a predecessor to sec_351 exchange to the taxpayer a wholly-owned subsidiary of the parent for shares of the subsidiary’s stock in the same taxable_year as the nonrecognition transfer the subsidiary sold the transferred sg e stock for dollar_figure and claimed a loss on its tax_return equal to the difference between this amount and its basis ie dollar_figure which the subsidiary had carried over from its parent under sec_113 a predecessor to sec_362 the commissioner determined that the loss should be reallocated to the parent_corporation which was unable to use it in order to clearly reflect income this determination was upheld by the third circuit_court of appeals which stated it seems most reasonable to treat the loss as one which had in fact been sustained by the parent rather than by the subsidiary the shifting of the loss to the subsidiary gives an artificial picture of its true income and one which it was unnecessary for the commissioner to accept the commissioner was justified in finding that the the taxpayer was however entitled to that part of the loss deduction which represented the difference between the fair_market_value of the shares when acquired by the taxpayer dollar_figure and the amount for which the taxpayer sold them dollar_figure see f 2d pincite fsa-n-153362-01 taxpayer’s income was not clearly reflected by its return for since the return included a loss which was in fact incurred by the parent f 2d pincite the effect of the loss reallocation on the parent’s basis in the shares of stock in the subsidiary obtained in the nonrecognition transfer ie a conforming_adjustment was not addressed in the third circuit opinion nor in the earlier board_of_tax_appeals opinion 46_bta_562 b discussion of sec_482 theories in order to develop the strongest case possible for the application of sec_482 we would recommend the field develop the following facts on an asset by asset basis showing a to what extent the losses associated with the abandoned properties had economically accrued to c at the time of the date2 sec_351 transfer and b to what extent the nonrecognition_transaction clearly reflects the income of the parties involved in the transaction and c whether the transfer of property involved a tax_avoidance purpose see 137_f2d_600 3d cir cert_denied 320_us_794 compare 84_tc_996 where the tax_court seemed to view transactions like that present in national securities and in the instant case ie built in gains or losses on transferred property as requiring reallocation when the sole purpose of the transfer of such properties was to achieve tax consequences on the disposition of the property by the transferee that were more favorable than the tax consequences of a disposition by the transferor when such factual development occurs national securities and its progeny appear to support the proposed primary and correlative allocations under the theory that the inclusion of worthless properties in the sec_351 transaction resulted in a distortion of true_taxable_income because losses sustained on the properties were built in before their transfer and hence were losses generated by c therefore those losses should be allocated from d to c we also believe that if such facts are developed the proposed sec_482 allocations may be made even though the abandonments occur in taxable years subsequent to the taxable_year of the sec_351 transaction we note that this is arguably a novel approach in that the national securities line of cases do not directly address a conforming_adjustment to basis when sec_482 is applied in the context of a sec_351 transaction we believe however that the authorities discussed above generally support the conforming adjustments to basis which logically and analytically follow from the primary and correlative allocations and are necessary to prevent the inappropriate replication of losses that had effectively fsa-n-153362-01 been sustained at the time of the sec_351 transaction such loss replication is not eliminated solely through the proposed primary and correlative sec_482 allocations because when only these allocations are made c’s basis in its remaining d aps would continue to reflect in part the abandoned properties’ built- in losses adjustments to the basis of c’s aps are thus required to conform c’s accounts to reflect the primary and correlative sec_482 allocations see sec_1_482-1 appropriate adjustments must be made to conform a taxpayer’s accounts to reflect allocations made under sec_482 the national securities theory underlying the primary and correlative sec_482 allocations reallocates abandonment losses to c to the extent these losses had economically accrued to c at the time of the sec_351 transaction under these circumstances it is not appropriate for the basis of c’s aps to continue to replicate reallocated losses under national securities d would be entitled to abandonment losses to the extent of any decrease in an abandoned property’s value subsequent to the date2 sec_351 transaction see f 2d pincite as a corollary c would be entitled to losses attributable to a post-contribution decrease in the value of its d aps which would reflect the value of d’s assets the analysis used in the example set forth below accordingly assumes that post-contribution decreases in an abandoned property’s value may properly be replicated we note that the application of sec_482 in the context of a nonrecognition transfer also requires a consideration of 84_tc_996 aff’d in part and rev’d in part 856_f2d_855 7th cir in eli lilly co the commissioner sought to reallocate to a united_states_corporation income earned through the use of intangibles in the manufacture and sale of products in and claiming that the sec_351 transaction transferring the intangibles in to a wholly-owned puerto rican subsidiary should be disregarded to prevent a distortion_of_income resulting from a mismatching of expenses and income the tax_court however finding that the transaction had a bona_fide business reason ie to qualify for the tax benefits of sec_931 and that its form and substance comported with economic reality held that there was no tax_avoidance and that no mismatching had occurred as a result the commissioner could not invoke either the tax_avoidance standard or the clear_reflection_of_income standard of sec_482 and the tax_court instead looked to whether a fair value was paid for the transfer of the intangibles these findings were upheld by the seventh circuit_court of appeals the tax_court in eli lilly co stated that sec_482 could be applied to override nonrecognition transactions in certain situations where the transaction was entered into solely for tax purposes or where the nonrecognition_transaction does not clearly fsa-n-153362-01 reflect the income of the parties to the transaction however the tax_court in eli lilly co found that the nonrecognition_transaction in that case had a bona_fide business reason and that its form and substance comported with economic reality as a result the transaction was not solely entered into for tax purposes and the transaction did clearly reflect the income of the parties to the transaction therefore the above mentioned situations were not applicable in applying sec_482 to override the eli lilly co nonrecognition_transaction there is moreover other case authority for the broad application of sec_482 in the non-recognition context based solely on the clear_reflection_of_income prong finally we note that the national securities line of cases involves the transferee’s complete disposition within a short time frame of all property received in a nonrecognition transfer in the present case in contrast it must be considered that d held on to the majority of the c-contributed properties through year3 if not later the time lag between the date2 sec_351 transaction and d’s abandonments of c-contributed properties may complicate the application of sec_482 in the instant case the sec_482 theory we have developed begins by making primary and correlative allocations to reduce d’s losses and to increase c’s losses from the abandonment of c-contributed properties deemed worthless at the time of the sec_351 transaction the example set forth below illustrates one application of the sec_482 theory example the tax_court in eli lilly stated that sec_482 could override sec_351 where there was a tax_avoidance motive for the transaction or there was an absence of a clear_reflection_of_income that court seemed to view transactions like that present in national securities and in the instant case ie built in gains or losses on transferred property as requiring reallocation as a tax_avoidance case rather than as a clear reflection case despite the fact that the tax_court and the court_of_appeals in national securities treated such a transaction as a clear reflection situation and did not require a showing of tax_avoidance see national securitie sec_46 bta pincite see eg 88_tc_252 in which the tax_court noted that an independent business_purpose is not in and of itself a complete defense to a sec_482 reallocation if such an allocation is appropriate to clearly reflect income we assume that the tax years in question with respect to d are open therefore the service can make a primary_adjustment to d’s income with respect to the tax years in question fsa-n-153362-01 the sec_482 theory developed below starts from the premise that the loss reported by c upon its date5 sale of d shares must be entirely recaptured before abandonment losses reallocated to c through primary sec_482 allocations are permitted to affect c’s taxable_income a primary allocation reduces d’s losses and a correlative allocation increases c’s losses in year as noted the primary allocation to d disallows the abandonment_loss to d in the taxable_year of the abandonment to the extent such loss exceeds the fair_market_value of the property as of the date of the sec_351 transfer an additional sec_482 allocation is necessary to clearly reflect c’s income in the taxable_year of the abandonment to the extent the abandonment_loss has already been reflected in the loss reported by c upon its sale of d aps - ie the additional sec_482 allocations will prevent the reallocated abandonment losses from having an effect on c’s taxable_income until the amount of the reallocated abandonment losses exceeds c’s aps sale loss conforming adjustments would then be made to c’s basis in its d aps to reflect the sec_482 allocations the application of this theory is illustrated in the following example assume a year sec_351 transaction in which c contributes the following properties to d in exchange for shares of d year1- sec_351 transaction adjusted_basis fair_market_value built-in_loss_property a property b total assume property a and property b are d’s only assets in year c sell sec_50 d shares for their fair_market_value of taking a loss of thereafter c holds d shares with a fair_market_value of and an adjusted_basis of the effects of the year d share sale can be illustrated as follows year - sell shares c’s remaining d shares adjusted_basis fair_market_value loss on sale adjusted_basis fair_market_value built-in lo sec_24 fsa-n-153362-01 in year d abandons property a under national securities d is allowed a loss of - ie d is entitled to the abandonment_loss to the extent of any decrease in property a’s value subsequent to the year sec_351 transaction the primary allocation denies d of the abandonment_loss increasing d’s year income by property a’s adjusted_basis less property a’s fair_market_value at the time of the sec_351 transaction the service makes a correlative allocation reallocating to c of the abandonment_loss an additional sec_482 allocation is then necessary to clearly reflect income because under the sec_482 theory developed in this example c is considered to have already taken a portion of the reallocated year abandonment_loss upon its year sale of d shares the amount of the additional sec_482 allocation i sec_44 - ie the amount of c’s year loss on its sale of d shares the effects of the year allocations to c may be illustrated as follows year - sec_482 allocations to c reallocate abandonment_loss - additional sec_482 allocation to recapture_year loss on d shares net effect on c’s year income an initial conforming_adjustment of reflects the reallocated abandonment_loss followed by a further conforming_adjustment of to reflect the recapture of the year stock sale loss the net effect of the conforming adjustments is to decrease c’s basis in its d shares by to with a built-in_loss of ie adjusted_basis less fair_market_value the effects of the year conforming adjustments may be illustrated as follows under the sec_482 theory developed in this example when the amount of the first abandonment_loss is greater than the stock sale loss the additional sec_482 allocation will equal the year stock sale loss no further additional sec_482 allocations will be necessary because the stock sale loss will have been completely consumed ie the inappropriate loss replication will have been eliminated when however the amount of the first abandonment_loss is less than the stock sale loss the first additional sec_482 allocation will be equal to the abandonment_loss in no case will the additional sec_482 allocation exceed the amount of the abandonment_loss subsequent abandonments will trigger further additional sec_482 allocations never exceeding the amount of the abandonment_loss until the total amount of the additional sec_482 allocations is equal to the year stock sale loss fsa-n-153362-01 year - conforming adjustments to basis reflect reallocated abandonment_loss reflect year loss on share sale c’s remaining d shares as of end of year adjusted_basis fair_market_value x net effect on c’s basis in shares built-in_loss in year d abandons property b under national securities d is allowed a loss of the primary allocation denies d of the abandonment_loss increasing d’s year income by property b’ sec_150 adjusted_basis less property b’s fair_market_value at the time of the sec_351 transaction the service makes a correlative allocation reallocating to c of the abandonment_loss a conforming_adjustment of reflects the reallocated abandonment_loss reducing c’s basis in its d shares to with a built-in_loss of ie adjusted_basis less zero fair_market_value the effects of the year sec_482 allocations may be illustrated as follows year - sec_482 allocations primary allocation to d correlative allocation to c conforming_adjustment to c’s c’s remaining d shares as of end of year adjusted_basis fair_market_value d has no assets basis built-in_loss applying the above example’s sec_482 theory in this factual scenario and assuming a write-off of c’s zero fair_market_value d shares c has been allowed total losses of as follows fsa-n-153362-01 total c losses as of end of year loss on year sale of d shares - net effect of year allocations net effect of year allocations write-off of zero fair_market_value d shares total this amount is equal to the total built-in_loss of as of the year sec_351 transaction plus the real loss of in c’s remaining d shares d has been allowed total losses of an amount equal to the decrease in the c-contributed properties’ values subsequent to the year sec_351 transaction loss replication has thus been eliminated except to the extent of the built-in_loss in c’s d shares which have a zero fair_market_value following the abandonment of property b as explained above the replication of losses attributable to a post- contribution decrease in the value of the abandoned properties is consistent with national securities summary although national securities and its progeny do not discuss the specific sec_482 primary and correlative allocations and conforming adjustments proposed in the present case we believe such allocations and adjustments fall within the broad mandate of sec_482 we have set forth above a sec_482 theory to prevent the replication of losses economically sustained at the time of the sec_351 transaction as noted above the national securities line of cases do not directly provide for a conforming_adjustment to basis when sec_482 is applied in the context of a sec_351 transaction moreover the time lag between the date5 sec_351 transaction and d’s abandonments of worthless c-contributed properties presents a complicating factor in the use of sec_482 in this case given that the national securities line of cases involves the transferee’s complete disposition within a short time of all property received in a nonrecognition transfer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views fsa-n-153362-01 please call if you have any further questions by jasper l cummings assistant chief_counsel alfred c bishop jr branch chief corporate office of assistant chief_counsel corporate branch
